In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00415-CR
     ___________________________

 MARCUS DECOLE WILLIAMS, Appellant

                    V.

          THE STATE OF TEXAS


On Appeal from Criminal District Court No. 2
           Tarrant County, Texas
        Trial Court No. 1527839D


   Before Gabriel, Kerr, and Birdwell, JJ.
  Memorandum Opinion by Justice Gabriel
                           MEMORANDUM OPINION

      Appellant Marcus Decole Williams, proceeding pro se, attempts to appeal his

murder conviction. Because Williams pleaded guilty under a plea-bargain agreement,

which the trial court followed, and because the trial court certified Williams had no

right to appeal, we dismiss.

      Under a plea-bargain agreement with the State, Williams pleaded guilty to

murder. See Tex. Penal Code Ann. § 19.02(b). The trial court found Williams guilty

of the offense and, following the terms of the plea agreement, sentenced him to thirty

years’ confinement. Williams filed a notice of appeal, and the trial court certified that

Williams had pleaded guilty under a plea-bargain agreement with no right to appeal.

See Tex. Code Crim. Proc. Ann. art. 44.02; Tex. R. App. P. 25.2(a)(2). We notified

Williams and his court-appointed counsel of the certification and warned that we

would dismiss the appeal unless we received a response showing grounds to continue

it. See Tex. R. App. P. 25.2(d), 44.3. We received no response.1

      The right to appeal a conviction arising from a plea-bargain agreement is

limited to matters that were raised by written motion filed and ruled upon before trial

or to cases in which the appellant has obtained the trial court’s permission to appeal.


      1
        Williams addressed the trial court’s certification in his notice of appeal and
asserted that his appeal rights should be reinstated because his trial counsel had been
constitutionally ineffective. This argument does not establish a basis for this court to
exercise jurisdiction over the appeal. See Woods v. State, 108 S.W.3d 314, 316 (Tex.
Crim. App. 2003); Cooper v. State, 45 S.W.3d 77, 81 (Tex. Crim. App. 2001).


                                           2
See Tex. Code Crim. Proc. Ann. art. 44.02; Tex. R. App. P. 25.2(a)(2). The trial court’s

certification in this case does not show that Williams was granted permission to

appeal, nor does the record indicate that Williams intends to challenge a ruling on a

written motion filed and ruled on before he pleaded guilty.          Thus, we dismiss

Williams’s appeal in accordance with the trial court’s certification. See Tex. R. App. P.

25.2(d), 43.2(f).

                                                      /s/ Lee Gabriel

                                                      Lee Gabriel
                                                      Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: December 31, 2019




                                           3